Title: From Thomas Jefferson to the Governors of the States, 13 December 1803
From: Jefferson, Thomas
To: Governors of the States


               
                  Sir
                     
                  Washington Dec. 13. 1803
               
               At the request of the Senate and H. of Rep. of the US. I transmit to you a copy of an article of amendment proposed by Congress to be added to the constitution of the US. respecting the election of President and Vice president to be laid before the legislature of the State over which you preside: and I tender you assurances of my high respect and consideration.
               
                  Th: Jefferson
               
            